Head, Justice.
1. “A plaintiff in ejectment must recover on the strength of his own title, and not on the weakness of the defendant’s title.” Code, § 33-101; Fullbright v. Neely, 131 Ga. 342, 344 (62 S. E. 188); Barfield v. Birrick, 151 Ga. 618 (108 S. E. 43); Blalock v. Bell, 172 Ga. 313 (157 S. E. 696); Nelson v. Brown, 174 Ga. 150 (162 S. E. 276); Tapley v. Claxton, 195 Ga. 61 (23 S. E. 2d, 426).
2. The plaintiffs’ claim of title in this ease can not be sustained, since the allegations of the petition and the plaintiffs’ evidence fall squarely within the rulings made in Williams v. O’Connor, ante. The defendants’ *43claim of title was supported by some evidence, and the court did not err in directing a verdict for the defendants.
No. 17390.
Argued February 12, 1951
Decided April 9, 1951
Rehearing denied May 16, 1951.
Clement E. Sutton, for plaintiffs.
L. C. Groves and Earle Norman, for defendants.

Judgment affirmed.


All the Justices concur.